719 S.E.2d 34 (2011)
In the Matter of D.F.M., JR. and D.F.M., III.
No. 462P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Tobias Hampson, Raleigh, for Malone, David Franklin (Sr.), et al.
Regina Floyd-Davis, for New Hanover County DSS.
Pamela Newell, GAL, for D.F.M., Jr., et al.
The following order has been entered on the motion filed on the 16th of November 2011 by Respondent-Parents to Amend Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 8th of December 2011."